Citation Nr: 1236655	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to service connection for an eye disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran had active military service from October 2002 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In June 2010, a Travel Board hearing was held before the undersigned                   Acting Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding,                        in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                       § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, the Veteran also perfected appeals as to the claims for service connection for a left shoulder disorder and right ankle sprain, which were also subjects of the Board's October 2010 remand. During pendency of the appeal, a December 2010 RO rating decision (issued via the Appeals Management Center (AMC)) granted service connection for a left shoulder disorder and right ankle sprain. As this represents a full grant of the benefits sought, these issues are no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The remaining claims, to consist of the matters denoted above on the title page, have been returned to the Board for an appellate disposition. 


FINDINGS OF FACT

1. The competent evidence does not reflect that the Veteran currently has a left ear hearing loss disability. 

2. The Veteran does not currently have any form of identifiable eye disorder. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a left ear hearing loss disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2. The criteria are not met to establish service connection for an eye disorder.              38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this appeal in October 2010 for further development. The Board specifically instructed the RO/AMC to obtain outstanding VA treatment records, provide the Veteran with examinations for his left ear hearing loss disability and eye disorder, and readjudicate the claims. As a result thereof, outstanding VA treatment records were obtained and associated with the Veteran's electronic file, he was provided examinations in November 2010 (for eye disorder) and December 2010 (hearing loss disability), and his claims were readjudicated in a January 2011 supplemental statement of the case. Thus, there is compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
  
The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from July 2008 (sent in connection with the BDD program), the Veteran was notified as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,         16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012). In this instance, the VCAA notice correspondence was issued in advance of the March 2009 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice. 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), and VA outpatient records. There is no indication of relevant outstanding private medical evidence. As the Board will discuss in detail in its analysis below, the Veteran has been provided with VA Compensation and Pension examinations throughout the appeal. The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal. See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in furtherance of his claims, the Veteran provided several personal statements. He testified during a Board hearing. There is no indication of any further relevant evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2012).

With regard to claims for hearing loss, under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Left Ear Hearing Loss

Service medical history indicates that on a February 2005 reference audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
5
5
5
15
15

Thereafter, on examination in June 2008 for purpose of separation, a follow-up audiogram indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
5
15
15
15
25

Following separation from service, the Veteran underwent an August 2008 VA Compensation and Pension examination for audiological evaluation. It was noted that the earliest hearing test included in the claims file was dated in February 2005 and indicated normal hearing at the right ear, and normal hearing through 4000 Hz with a moderate hearing loss at 6000 Hz for the left ear. Hearing test results reported on the 2008 physical indicated normal hearing through 4000 Hz with a hearing loss at 6000 Hz bilaterally. The Veteran reported a gradual decrease in hearing for both ears since 2003, which he attributed to noise exposure. He reported difficulty understanding conversational speech and hearing lectures. As to in-service noise exposure, he stated that he was exposed to explosions and experienced tinnitus immediately afterwards. He stated that after tinnitus went away he noticed difficulty hearing. In addition to the explosions, the Veteran reported military noise exposure from aircraft and gunfire as a helicopter mechanic, though stating that hearing protection was worn. He denied any history of civilian occupational or recreational noise exposure. He denied any history of ear pain, ear infection, head injury or family hearing loss. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
10
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.

The diagnosis was that for the 500 to 4000 Hz frequency range, the Veteran had normal hearing bilaterally. The test results did not indicate a problem that, if treated, would cause a change in hearing thresholds. Medical follow-up for an ear or hearing problem was not indicated. 

During the June 2010 Travel Board hearing, the Veteran reported an increase in hearing difficulty since he was last evaluated in August 2008. Thereafter, in October 2010 the Board remanded the Veteran's claim for service connection for left ear hearing loss for a new examination given his assertions.

On VA examination of December 2010, the Veteran's chief complaint was bilateral hearing loss. There were no effects of the condition on occupational functioning and daily activities. He described in-service noise exposure as an aircraft mechanic, and post-service noise exposure working in airport security. On an audiogram, the result for every specified audiometric frequency was listed as CND (for "cannot determine"). The VA examiner further commented that reliable audiometric thresholds could not be determined. The volunteered PTA (for "pure tone average") did not agree with the volunteered SRT (for "speech reception threshold"). In this regard, the Veteran was able to obtain 100 percent word recognition score at a presentation level below volunteered thresholds. The VA examiner then expressed the opinion that given that the Veteran's service record showed hearing within normal limits for both ears at all ratable frequencies for an exam completed in 2005 as well as for the separation exam in 2008, it was his opinion that the Veteran's hearing loss was less likely as not due to his military noise exposure. 

The Board is constrained to deny the Veteran's claim for service connection for            left ear hearing loss, inasmuch as the competent evidence does not establish that  the Veteran has, or ever has had, hearing loss involving the left ear. In reaching this conclusion, the Board emphasizes that a diagnosis of hearing loss under applicable law requires audiometric findings consistent with provisions set forth at 38 C.F.R.  § 3.385. Initially, a review of in-service audiograms does not show that the Veteran ever manifested left ear hearing loss therein, in accordance with the definition of a disabling hearing loss for VA purposes. More significantly, as it pertains to the presence (or lack thereof) of left ear hearing loss post-service, the results of an August 2008 VA examination clearly fell short of that which would qualify as         left ear hearing loss under 38 C.F.R. § 3.385 -- based upon both the audiogram conducted, and the speech recognition ability of 94 percent which is near normal levels. To date, this represents the best summary of the Veteran's overall auditory acuity on file. When the Veteran next underwent VA examination in December 2010, the audiometric tests results were deemed unreliable, particularly as                 the Veteran obtained a 100 percent word recognition score at even below what he ostensibly demonstrated as his applicable audiometric thresholds. Essentially, the VA examiner did not believe that the Veteran was being forthright in his portrayal of the severity of his own hearing loss, and thereby deemed the test results unreliable. Given that the record thus far shows little indication of actual hearing loss in the left ear (as defined under 38 C.F.R. § 3.385), and the inherent reliability of the most recent evaluation, the Board finds that no further audiological evaluation would appear to be useful to a determination on this claim. 

Under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (finding that "Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,        2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent a showing of a current disability, as here, therefore, a claim for service connection cannot be substantiated. Given that there is no current disability shown as to left ear hearing loss, the Board need not inquire further as to whether the condition claimed has any etiological relationship to the Veteran's military service, including his competent history of in-service noise exposure. Rather, the lack of a current disability is determinative. 

The Veteran's own assertions have also been afforded appropriate weight, including insofar as reported hearing difficulty, which is a matter of competent lay testimony. However, the actual diagnosis of hearing loss is not within the purview of lay observation, given that it requires objective testing, and can only be diagnosed in strict accordance with the criteria set forth at section 3.385. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for              left ear hearing loss. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Eye Disorder

On an August 2008 VA Compensation and Pension examination for general medical evaluation, in pertinent part, on evaluation of the external eyes, pupil reaction, and eye movements, everything considered was deemed normal. 

Upon a VA Compensation and Pension examination of January 2009, the Veteran reported that he had experienced some eye irritation since he got hydraulic fluid in his eyes in 2003 and that he also had difficulty with irritation and with his vision since he fell from an aircraft that he was working on due to military explosives.    He reported having had blurry vision since 2003. Once in a while he used Visine but this did not help. There was no family history of eye disease. His only eye treatment was having his eyes washed out when he got some hydraulic fluid in them in 2003. He had received no other eye treatment. An objective examination of the eyes was completed. This included visual field loss testing which showed findings very typical of a nonorganic visual loss, that is, extreme constriction in both eyes that was not related to eye pathology. The diagnosis was nonorganic visual loss due to mental problems. It was further commented that the Veteran had no evidence of eye disease. His findings of an extreme constriction of the visual field, extreme sensitivity to light, and extreme reluctance to be examined were all typical of a nonorganic visual loss. The Veteran was advised that he might be blurred due to his dilated pupil and he was given temporary sunglasses. 

During the June 2010 Board hearing, the Veteran testified to the effect that while        in service there was an incident in which hydraulic fluid accidentally splashed into his eyes when working on aircraft. He described resultant difficulties for several weeks, and being prescribed eye drops. According to the Veteran, he now had intermittently blurred vision, with light sensitivity, and difficulty seeing at night.

On further VA eye examination of November 2010, the Veteran reported having blurred vision, sensitivity to light. He was not on any eye medications, or undergoing treatment at that time. During a physical exam of the eyes, the Veteran's visual responses were abnormal and consistent with mental health problems. A visual field was attempted but was totally unreliable. The diagnosis was nonorganic visual symptoms including photophobia and inaccurate measurement of visual acuity. According to the VA examiner, the Veteran had no evidence of organic eye disease. He did have symptoms when being examined consistent with mental health problems. It was recommended that the Veteran be referred to a psychiatrist for further evaluation and treatment. He did not have organic eye disease. 

The instant claim for service connection for an eye disorder is likewise being denied by the Board for lack of competent evidence of a current qualifying diagnosed disability.  On two VA Compensation and Pension examinations, the diagnosis that has been returned following evaluation of the Veteran has been that of nonorganic visual loss, consistent with mental health problems. In each instance, a palpable organic eye condition simply could not be found. The Veteran's reported symptomatology of loss of visual acuity and photophobia could not be correlated with an objective diagnosis, due to the lack of any corresponding medical explanation, and the apparent better explanation being either functional or mental health pathology. The Board reserves any judgment on the precise cause of the Veteran's reported symptomatology, and acknowledges the Veteran's own reported medical history. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). That notwithstanding, the actual medical examination twice by a qualified medical professional failed to disclose any objective cause for the symptoms that have been described, and essentially rule out the diagnosis of a current eye disorder. 

As stated previously, the absence of the key element of a current diagnosed disability means that service connection cannot be established for the condition claimed. Such is the case here. Without a showing of current disability, there is likewise no basis for further inquiry into the etiology of the claimed condition. 

Accordingly, the Board is denying the claim for service connection for an eye disorder. The preponderance of the evidence is unfavorable, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).    


ORDER

Service connection for left ear hearing loss disability is denied.

Service connection for an eye disorder is denied. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


